El Juez ■ Asociado ■ Su. del Tobo,
emitió la opinión del tribunal.
Rosendo González demandó en la Corte Municipal de San Juan a Malgor, Luiña & Co. en cobro de $441.84 por daños y perjuicios. La corte municipal falló el caso en contra del demandante al declarar con lugar una excepción de falta de causa de acción interpuesta por los demandados. .Se dictó sentencia. El demandante recurrió de ella .para ante la corte de distrito y celebrado allí un juicio, la corte resolvió el pleito en favor del demandante y los demandados entonces apela-ron para ante este Tribunal Supremo, señalando en su ale-gato la comisión de tres errores.
1. Sostienen los demandados que la demanda no aduce una buena causa de acción, (a) porque no alega que el de-mandante hubiera observado el debido cuidado y circunspec-ción; (b) porque no detalla los daños sufridos, y (o) por-que no alega que al escoger su chauffeur los demandados no obraron, como un buen padre de familia.
Se trata de una reclamación de daños y perjuicios oca-sionados al demandante por un truck de carg’a de'los de-mandados, manejado negligentemente por el chauffeur de los mismos, que chocó con un auto del demandante.
Para sostener que es ■ necesaria la alegación de que en casos de esta naturaleza el demandante debe consignar en su demanda que.está libre de culpa o negligencia, citan los apelantes el casó de Días v. The San Juan Light & Transit Co., 17 D. P. R. 69.
Ciertamente que leído el resumen del caso-invocado, pa-rece que sostiene lá contención de los apelantes, pero dicho caso en tal extremo fue aclarado por el de Rosado v. Ponce Railway and Light Company, 20 D. P. R. 564, 584. Y de acuerdo con la jurisprudencia establecida “la -negligencia contributoria del demandante es una defensa que incumbe alegar y probar al demandado.” ■ . -
*107En cuanto- al detalle de los' daños, estimamos que la' de-manda es Suficiente.' En ella se alega con toda claridad el choque y se consigna que a virtud de él el auto del deman-dante quedó destrozado ascendiendo los desperfectos a $141.84 y que no podría ser explotado por espacio de treinta" días dejando en tal virtud de ganar el demandante trescientos dólares, a razón de diez dólares diarios que le venía produ-ciendo. No consta que los demandados pidieran que el de-mandante alegara detalladamente en qué consistían los des-perfectos. Véase el caso de Torres v. Ramírez, 22 D. P. R. 450, 452.
Y en lo que respecta a la falta de alegación en la demanda de que los demandados dejaron de obrar como un buen padre de familia al escoger su empleado el chauffeur, diremos que en el caso de que tal alegación pudiera tener alguna fuerza, también constituiría una defensa que correspondería alegar y probar al demandado. Véase el caso de Truyol & Compañía v. West India Oil Company, 26 D. P. R. 361, 369.
2. Alega la parte apelante que la corte de distrito actuó sin jurisdicción. La cuantía de la reclamación no llega a quinientos dólares. Esto es cierto, pero como la corte de distrito no conoció originalmente del pleito, sino que el asunto se presentó en la corte municipal y fué en apelación a la corte de distrito, la-jurisdicción de ésta es clara.
La apelante admite que eso es así, pero sostiene que tenía derecho a un juicio en la corte municipal, a otro, de novo, en la corte de distrito, y a una apelación en el Supremo, y que como el pleito en la corte municipal se falló al resolver una excepción y por tanto sin celebración de juicio, con el procedimiento seguido se le privó de su derecho a un juicio en la dicha corte municipal.
No estamos conformes. La sentencia dictada en la corte municipal puso fin a la controversia ante ella suscitada. Si no hubiera sido apelada, dicha sentencia, al igual que si hu-biera sido dictada después de la celebración de un juicio, *108Ixubiera decidido en definitiva los derechos de las partes. Fue apelada, y la corte de distrito adquirió plena jurisdicción sobre la totalidad del caso. Declaró sin lugar la excepción y entró en la celebración del juicio y dictó la sentencia que ha sido recurrida para ante este Tribunal Supremo.
¿De qué pueden quejarse válidamente los apelantes? Si la cuantía de la reclamación hubiera sido mayor, solo la corte de distrito hubiera intervénido en el juicio. La alegación de los apelantes está, pues, desprovista de todo fundamento.
3. El tercero y último señalamiento de error está desig-nado así en el alegato de los apelantes: “La corte erró al fijar la cantidad de indemnización.”
Se demostró por la prueba que el auto del demandante quedó como dicen los testigos “desbaratado” a consecuencia del choque. “Se le rompió la rueda de atrás derecha, la goma, se le dobló el guarda lodo de atrás y de alante, se le rompió el radiador, la capota destrozada, el winshil se rom-pió, una goma de alante y el tubo también, y una bolladura en la caja,” expresa un testigo. El propio testigo declara que las reparaciones costaron ciento cincuenta dólares y otro que ciento y pico. La prueba es, pues, escasa y vaga sobre el costo exacto de las reparaciones. La corte fijó la suma de ciento cincuenta dólares, pero como en la demanda sólo se reclama por este concepto la de $141.84, creemos que la sentencia no debió conceder más de lo pedido.
En cuanto al otro extremo de la reclamación, se demos-tró que el auto del demandante estaba destinado al trans-porte de pasajeros en San Juan y que trabajaba diariamente obteniendo de veinte y cinco a quince pesos diarios y un pro-medio de beneficio de diez dólares diarios, habiendo estado impedido de ser explotado durante un término de treinta días. Existió, pues, base en la evidencia para que la corte ordenara el pago de la suma de trescientos dólares reclamada en tal concepto.
No existe señalamiento de error en cuanto a la aprecia-*109ción de la prueba por parte de la corte como demostrativa de la negligencia de los demandados. Esto no obstante he-mos examinado dicha prueba y a nuestro juicio sostiene la sentencia en tal extremo.
Por virtud de todo lo expuesto debe - confirmarse la sen-tencia recurrida pero modificándola en cuanto a la cuantía de la indemnización que debe fijarse en $441.84 en vez de $450.
Confirmada la sentencia apelada, pero redu-cida su cuantía a $441.84 en vez de $450, de indemnización.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.